Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi (US 2016.0127714) in view of Groever (US 2021.0149081).
Regarding claim 1, Hazeghi disclose:

Hazeghi is not explicit as to, but Groever disclose: 
wherein the meta-structure layer further includes a support layer supporting the plurality of nanostructures, the meta-structure layer including a plurality of nanostructures having a sub- wavelength shape dimension, the sub-wavelength shape dimension smaller than a wavelength of the light emitted from the edge emitting device; and the support layer including a first surface facing the edge emitting device and a second surface opposite to the first surface wherein the plurality of nanostructures includes plurality of first nanostructures on the first surface of the support layer and plurality of second nanostructures on the second surface of the support layer, and wherein a shape distribution of first plurality of nanostructure and a shape distribution of the plurality of second nanostructures are different to each other (see Fig. 1a, 1d, 1e; [0066, 0069]; where nanostructures 110 and 120 with sub-wavelength shape dimensions, on opposite sides of support structure 105 with shape distribution (e.g., rotations) different from each other). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Groever to that of Hazeghi to provide a metastructure with a plurality of nanostructures on each side with differing distributions, to predictably provide better image quality on a less bulky device [0003]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Hazeghi as modified by Groever further disclose:
the plurality of nanostructures are configured to adjust direction of the light emitted from the edge emitting device (see Groever Fig. 1a; direction of light changes; see also Hazeghi for edge emitting device). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. Hazeghi as modified by Groever further disclose:
the plurality of nanostructures are configured to adjust beam diameter of the light emitted from the edge emitting device (see Groever Fig. 1a; beam diameter of light changes; see also Hazeghi for edge emitting device). 
Regarding claim 4, the rejection of claim 1 is incorporated herein. Hazeghi as modified by Groever further disclose:
the plurality of first nanostructures are configured to increase a divergence angle of an incident light (see Groever Fig. 1a; first nanostructures 110). 
Regarding claim 7, the rejection of claim 1 is incorporated herein. Hazeghi as modified by Groever further disclose:
 a housing fixing the substrate, the meta-structure layer, and the path changing member, such that the meta projector is an integrated module (see Hazeghi Fig. 5).
Regarding claim 11, the rejection of claim 1 is incorporated herein. Hazeghi as modified by Groever further disclose:
wherein shapes of cross-sections of the plurality of first nanostructures or the plurality of second nanostructures parallel to the upper surface of the edge emitting device have asymmetry (see Groever Fig. 1a)
Regarding claim 16, the rejection of claim 1 is incorporated herein. Hazeghi disclose:

Regarding claim 17, the rejection of claim 16 is incorporated herein. Hazeghi disclose:
the electronic device is a mobile device (see Fig. 3a; device 10; [0008]). 
Regarding claim 18, the rejection of claim 16 is incorporated herein. Hazeghi disclose:
the electronic device is a wearable device (see Fig. 3a; device 10; [0008]; in the situation where the mobile phone (or mobile device is “worn” (e.g., belt clip, lanyard, etc.) Even further, the office takes official notice that mobile phones can be worn buy a user). 

Claims 5-6, 9-10, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi and Groever in further view of Capasso (US 2019.0154877).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Hazeghi and Groever are not explicit as to, but Capasso disclose:
the plurality of first nanostructures are configured such that widths of the plurality of first nanostructures gradually increase from a reference position in a radial direction (see Fig. 9A, 10; [0176, 0225] where nanostructures can have varying widths depending on the  design of the focal length and design wavelength, from a reference position in a radial direction). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Capasso to that of Groever and Hazeghi to predictably provide a gradual increase of widths of nanostructures from a reference position in a radial direction, which provides a higher efficiency, and varying focal and design wavelength as desired for the meta-lens’ transmission mode – well within the skill of one in the art ([0176])
Regarding claim 6, the rejection of claim 1 is incorporated herein. Hazeghi and Groever are not explicit as to, but Capasso disclose:

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Capasso to that of Groever and Hazeghi to predictably provide a cylindrical or ellipsoidal nanostructure surface, which allows different phase profiles ([0142]). Further, the shape has not been described or shown by applicant to be essential, thus a clear design choice to one of ordinary skill in the art. 
Regarding claim 9, the rejection of claim 1 is incorporated herein. Hazeghi and Groever are not explicit as to, but Capasso disclose:
the plurality of nanostructures include a material having a refractive index higher than a refractive index of the support layer (see [0213, 0214]; TiO2 chosen for high refractive index for nanostructures which is higher than that of SiO2 adjacent thereto). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Capasso to that of Groever and Hazeghi to predictably provide a high refractive, low loss in the visible spectrum refractive index with TiO2 ([0213]). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Hazeghi and Groever are not explicit as to, but Capasso disclose:
the shape distribution of the plurality of first nanostructures or the plurality of second nanostructures is associated with different transmission phase distributions based on polarization of incident light (see [0146-0148]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Capasso to that of Groever and 
Regarding claim 12, the rejection of claim 1 is incorporated herein. Hazeghi and Groever are not explicit as to, but Capasso disclose:
the plurality of first nanostructures or the plurality of second nanostructures are associated with an arrangement pitch which is equal to or less than one-half of the wavelength of the light emitted from the edge emitting device  (see [0224]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Capasso to that of Groever and Hazeghi to predictably provide a high aspect ratio ([0224]).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi in view of Capasso (US 2019.0154877) in even further view of in further view of Ellenbogen (US 2016.0259175) and Fong (US 2005.0012721).
Regarding claim 15, Hazeghi disclose:
A meta projector comprising: a substrate; an edge emitting device on the substrate, the edge emitting device including an upper surface extending parallel to the substrate and a side surface inclined relative to the upper surface, the edge emitting device configured to emit light through the side surface; a meta-structure layer spaced apart from the upper surface of the edge emitting device, and a path changing member configured to change a path of the light emitted from the edge emitting device to direct the path toward the meta-structure layer, (see Fig. 5; [0047]; substrate 530, edge emitting device 500/510; with upper and side surface configured to emit light; meta structure 550; path changing member 5320 to change path from 500 to 550). 
Hazeghi is not explicit as to, but Capasso disclose:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the known techniques of Capasso to that of Hazeghi to provide a sub-wavelength shape meta-structures to predictably provide high symmetric focal points for the light emitting device ([0007]).
Hazeghi and Capasso are not explicit as to, but Ellenbogen disclose:
to output structured light (see Fig. 1a,b [0098]; where a plane wave incident upon a small slit with a width size a and a viewing screen at distance D. Using the notations in FIGS. 1A and IB, the maxima of the obtained diffraction pattern, are at angles 0 satisfying a sin6=mA, see equation 1, and of the obtained diffraction pattern, are at angles 0 satisfying a sin0=(m+1/2)X, see equation 2, where m is an integer and X is the wavelength of the light. FIG. 2 is representative example of an image of a diffractive pattern obtained using a single slit. The maxima are the bright spots and the minima are the dark spots)
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known techniques of Ellenbogen to Hazeghi and Capasso, to predictably allow bright and dark spot patterns to designate angular position of the output structured light ([0098]).
While Capasso disclose shape distribution from the nanostructures of the meta structure layer ([0009, abstract, 0005, 0225]), Hazeghi as modified by Capasso is not explicit as to, but Fong disclose:

Therefore, at the time of applicant’s filing it would have been obvious to one of ordinary skill in the art, to combine the known techniques of Fong to that of Hazeghi as modified by Capasso and Ellenbogen to predictably provide the simulating of a virtual keyboard with good ergonomics for the user of the projecting device ([0018]). 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi and Groever in further view of Konttinen (US 2008.0291951).
Regarding claim 13, the rejection of claim 1 is incorporated herein. Hazeghi as modified by Groever describes a path changing member, is not explicit as to, but Konttinen disclose:
member includes a reflective surface including a meta-surface, the meta-surface including a plurality of third nanostructures (see Fig. 3-5, 10; [0062-0069]; where reflective surface includes meta surface with sub wavelength shape dimensions). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the known techniques of Konttinen to Hazeghi and Groever to provide a reflective surface with nanostructures to predictably diffract emitted light into the zeroth diffraction order ([0067]). 
Regarding claim 14, the rejection of claim 13 is incorporated herein. 
a shape distribution of the plurality of third nanostructures is configured to adjust a divergence angle of incident light (see Fig. 3-5, 10; [0062-0069]; where reflective surface includes meta surface with sub wavelength shape dimensions; where b1 diverges from reflective nanostructure surface 50/52).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621